Citation Nr: 0113632	
Decision Date: 05/15/01    Archive Date: 05/23/01	

DOCKET NO.  99-20 651	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas



THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
chronic gastrointestinal disorder, variously characterized as 
Barrett's esophagus, gastroesophageal reflux disease (GERD), 
irritable bowel syndrome (IBS), and hiatal hernia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The veteran served on active duty from February 1972 to 
November 1973, and from August to October 1975.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a December 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Houston, Texas.

In a rating decision of November 1976, the RO denied 
entitlement to service connection for a chronic 
gastrointestinal disability, specifically, the residuals of 
diarrhea and viral gastritis.  The veteran voiced no 
disagreement with that decision, which has now become final.  
Since the time of the November 1976 rating decision, the 
veteran has submitted additional evidence in support of her 
claim.  The current appeal ensued.

The Board notes that, notwithstanding the finality of the 
aforementioned November 1976 rating decision, the RO has 
taken up the issue of entitlement to service connection for a 
chronic gastrointestinal disorder on a de novo basis.  In a 
case such as this, however, the Board must consider whether 
new and material evidence has been submitted, even in those 
instances where the RO has failed to do so.  Wakeford v. 
Brown, 8 Vet. App. 237 (1995).  Accordingly, the Board will 
proceed with adjudication of the veteran's claim on that 
basis.  


FINDINGS OF FACT

1.  In a rating decision of November 1976, the RO denied 
entitlement to service connection for a chronic 
gastrointestinal disability, and, specifically, for the 
residuals of diarrhea and viral gastritis, essentially on the 
basis that the claimed disabilities were not shown by the 
evidence of record.

2.  Evidence submitted since the time of the RO's November 
1976 decision denying entitlement to service connection for 
chronic gastrointestinal disability is of sufficient 
significance that it must be considered in order to fairly 
decide the merits of the veteran's claim. 


CONCLUSIONS OF LAW

1.  The decision of the RO in November 1976 denying the 
veteran's claim for service connection for chronic 
gastrointestinal disability, and, specifically, for the 
residuals of diarrhea and viral gastritis, is final.  
38 U.S.C.A. §§ 1110, 1131, 7105 (West 1991 & Supp. 2000).

2.  Evidence received since the RO denied entitlement to 
service connection for a chronic gastrointestinal disability 
in November 1976 is new and material, and sufficient to 
reopen the veteran's claim.  38 U.S.C.A. § 5108 (West 1991 & 
Supp. 2000); 38 C.F.R. § 3.156(a) (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background.  Service medical records disclose that, 
on a number of occasions during the veteran's period of 
active service, she was seen for various gastrointestinal 
complaints, including nausea, vomiting, and diarrhea, as well 
as "viral gastritis."  However, as of the time of a service 
medical examination in July 1975, the veteran's abdomen and 
viscera were entirely within normal limits, and no pertinent 
diagnoses were noted.

On VA gastrointestinal examination in July 1976, the veteran 
stated that, for the past 3 to 4 years, she had suffered from 
a "burning sensation" in the epigastric area, which had 
become worse over the course of the past 8 to 9 months.  
Reportedly, in April, the veteran consulted a physician for 
these problems, following which she underwent an upper 
gastrointestinal series, which "apparently" was reported as 
normal.  Since then, the veteran had been taking medication 
at bedtime, but only occasionally.  The veteran denied any 
past history of upper gastrointestinal bleeding or surgery, 
and stated that she had never been hospitalized for 
gastrointestinal disease.  Current complaints consisted of 
nausea and a "burning pain" in the epigastric area, but no 
vomiting.  According to the veteran, she usually had one 
bowel movement daily, which was normal.  

On physical examination, the veteran was well nourished and 
well developed.  Her weight was 140 1/2 pounds, and her 
height was 68 inches.  The veteran's abdomen was flat, soft, 
and essentially nontender.  At the time of evaluation, there 
was no evidence of organomegaly or palpable masses.  
Percussion was negative, and bowel sounds were normally 
present.  At the time of examination, no palpable hernias 
were in evidence.  Laboratory findings showed a CBC which was 
within normal limits.  Additionally noted was that upper 
gastrointestinal series conducted in April and August 1976 
showed no significant pathology involving the upper 
gastrointestinal tract.  The pertinent diagnosis was no 
evidence of upper gastrointestinal pathology on examination; 
but with subjective complaints of burning pain in the 
epigastric area and nausea.

In a rating decision of November 1976, the RO denied 
entitlement to service connection for chronic 
gastrointestinal pathology and, specifically, for the 
residuals of diarrhea and viral gastritis.  During the course 
of that determination, it was noted that, while in service, 
the veteran received treatment for diarrhea and viral 
gastritis, there was "no evidence of chronic gastrointestinal 
disability."  A special gastrointestinal examination showed 
no evidence of gastrointestinal pathology, though the veteran 
persisted with vague subjective complaints.  Based on such 
findings, the RO determined that, notwithstanding the 
veteran's vague gastrointestinal complaints, there was no 
evidence of any "organic disability."  

At the time of a period of VA hospitalization for unrelated 
medical problems in January 1986, the veteran gave a past 
history of a hiatal hernia.  However, on physical examination 
at the time of admission, the veteran's abdomen was 
nontender, with positive bowel sounds, no masses, and no 
hernia.  No pertinent diagnosis was noted.  

In correspondence of September 1995, the veteran's private 
physician wrote that, in the past, the veteran had been 
treated with Motrin.  However, she subsequently developed 
gastrointestinal problems with an esophageal ulcer and known 
hiatal hernia.  According to the veteran's physician, she 
also had a history of colitis.

VA records dated in June 1999 show treatment at that time for 
Barrett's esophagus (including symptoms of reflux, nausea, 
heartburn, and pyrosis), as well as irritable bowel syndrome 
and low grade dysplasia.  

In a statement of mid-January 2001, a VA physician wrote that 
he had reviewed the veteran's military record, and that, 
based on those records, she had been seen "several times" for 
gastroenterology symptoms, including nausea, occasional 
diarrhea, vomiting, and weight loss.  In the physician's 
opinion, the veteran's symptoms during this time period (that 
is, active military service) were "likely related" to reflux 
and/or irritable bowel syndrome, though there was "no 
definite way" to prove this.

Analysis.  The veteran in this case seeks service connection 
for a chronic gastrointestinal disorder, variously diagnosed 
as Barrett's esophagus, gastroesophageal reflux disease, 
irritable bowel syndrome, and a hiatal hernia.  In pertinent 
part, it is contended that gastrointestinal symptoms noted 
during the veteran's period or periods of active service 
represented the inception of her current chronic 
gastrointestinal pathology.  

In that regard, service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
1131 (West 1991 & Supp. 2000).  However, once entitlement to 
service connection for a given disorder has been denied by a 
decision of the RO, that determination, absent disagreement 
by the veteran within one year, is final.  38 U.S.C.A. § 7105 
(West 1991 & Supp. 2000).  Where a claim for entitlement to 
service connection has been previously denied, and that 
decision becomes final, the claim can be reopened and 
reconsidered only if new and material evidence is presented 
with respect to that claim.  38 U.S.C.A. § 5108 (West 1991 & 
Supp. 2000); 38 C.F.R. § 3.156(a) (2000).  

Evidence is considered to be "new" if it was not previously 
submitted to agency decisionmakers, and is neither cumulative 
nor redundant.  Evidence is "material" if it bears directly 
and substantially upon the specific matter under 
consideration and, by itself, or in connection with evidence 
previously considered, is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998); 38 C.F.R. 
§ 3.156 (2000).  In addition, new evidence may be found to be 
material if it provides a "more complete picture of the 
circumstances surrounding the origin of the veteran's injury 
or disability, even where it will not eventually convince the 
Board of Veterans' Appeals to alter its decision."  Hodge at 
1363.  In determining whether new and material evidence has 
been submitted, the evidence is generally presumed to be 
credible.  See Justus v. Principi, 3 Vet. App. 510, 513 
(1992).  

In the present case, at the time of the prior RO decision in 
November 1976, it was determined that service medical records 
showed no evidence of chronic gastrointestinal pathology.  
Nor was such pathology noted on VA gastrointestinal 
examination shortly following the veteran's discharge from 
service.  Accordingly, service connection was denied for 
chronic gastrointestinal disability, and, specifically, for 
the residuals of diarrhea and viral gastritis.  The veteran 
voiced no disagreement with the RO's decision, with the 
result that the November 1976 rating decision became final.

Evidence received since the time of the RO's rating decision, 
consisting of numerous VA and private medical records and 
examination reports, as well as the veteran's testimony, is 
both "new" in the sense that it was not previously of record, 
and "material."  Such evidence clearly reflects that the 
veteran now suffers from chronic gastrointestinal disability, 
variously diagnosed as Barrett's esophagus, gastroesophageal 
reflux disease, irritable bowel syndrome, and/or hiatal 
hernia.  Inasmuch as the basis for the November 1976 denial 
was that no chronic gastrointestinal pathology had been 
shown, the evidence added to the record since that time is 
both new and material.  Accordingly, the veteran's claim of 
entitlement to service connection for a chronic 
gastrointestinal disorder is reopened.  

Adjudication of the veteran's claim of service connection for 
a chronic gastrointestinal disorder does not end with the 
finding that the claim is reopened.  In that regard, the VA 
has a duty to assist the veteran in developing facts 
pertinent to the claim.  Here, the Board finds that 
additional development is necessary in order to comply with 
that duty to assist.


ORDER

New and material evidence having been submitted to reopen a 
claim of entitlement to service connection for a chronic 
gastrointestinal disorder, the claim is reopened.  


REMAND

As noted above, there currently exists clear evidence that 
the veteran suffers from chronic gastrointestinal disability.  
However, the exact nature and etiology of that disability is 
not so clear.  In that regard, while on various occasions, 
the veteran has been described as suffering from a hiatal 
hernia, other clinical evaluations have failed to reveal any 
such problem.  Moreover, it is at this time unclear whether 
the veteran suffers from a number of "separate and distinct" 
upper and lower gastrointestinal disturbances, or whether 
such disturbances are, in fact, "part and parcel" of a larger 
gastrointestinal symptom complex.  

As noted above, in correspondence of January 2001, a VA 
gastroenterologist stated that, in his opinion, the veteran's 
inservice symptomatology was "likely related" to her current 
reflux and/or irritable bowel syndrome, though there was "no 
definite way" to prove this.  While at the time of the 
rendering of that opinion, the VA physician stated that he 
had reviewed the veteran's "military record," there is no 
indication that he had access to the veteran's past non-
military records, or, for that matter, her claims folder.

Finally, the Board notes that, during the pendency of the 
veteran's appeal, there has been a significant change in the 
law governing compensation benefits.  Specifically, on 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  This law redefines the obligations of 
the VA with respect to the duty to assist, and includes an 
enhanced duty to notify the claimant as to the information 
and evidence necessary to substantiate a claim for VA 
benefits.  This law also eliminates the concept of a well-
grounded claim, and supersedes the decision of the United 
States Court of Appeals for Veterans Claims (Court) in Morton 
v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton 
v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per 
curiam order), which had held that the VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment, and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

In light of the aforementioned, and because of the change in 
the law brought about by the VCAA, a remand in this case is 
required for compliance with the notice and duty to assist 
provisions contained in the new law.  In addition, because 
the RO has not yet considered whether any additional 
notification or development action is required under the 
VCAA, it would be potentially prejudicial to the appellant if 
the Board were to proceed to issue a decision at this time.  
See Bernard v. Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. 
Op. No. 16-92 (July 24, 1992) (published at 57 Fed. Reg. 
49,747 (1992)).  Accordingly, for these reasons, a remand is 
required.

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered in order to comply with the VCAA.  However, it is 
the RO's responsibility to ensure that all appropriate 
development is undertaken in this case.  

The case is, therefore, REMANDED for the following action:

1.  Any pertinent VA or other inpatient 
or outpatient treatment records, 
subsequent to January 2001, the date of 
the most recent pertinent evidence of 
record, should be obtained and 
incorporated in the claims folder.  The 
veteran should be requested to sign the 
necessary authorization for release of 
any private medical records to the VA.  

2.  The veteran should then be afforded 
an additional VA examination by an 
appropriate specialist, preferably, a 
gastroenterologist, in order to more 
accurately determine the exact nature and 
etiology of her current gastrointestinal 
pathology.  All appropriate studies 
should be performed, and all pertinent 
symptomatology and findings should be 
reported in detail.  Following completion 
of the examination, the examiner should 
specifically identify all chronic 
gastrointestinal pathology from which the 
veteran currently suffers.  For each 
separate and distinct gastrointestinal 
pathology identified, an opinion is 
requested as to whether such pathology is 
as likely as not the result of or related 
to some incident or incidents of the 
veteran's periods of active military 
service, including the aforementioned 
inservice nausea, vomiting, and diarrhea, 
and "viral gastritis."  All such 
information and opinions, when obtained, 
should be made a part of the veteran's 
claims folder.  The claims file must be 
made available to the examiner prior to 
the examination.  Any opinions expressed 
must be accompanied by a complete 
rationale.  

3.  Thereafter, the RO should 
readjudicate the veteran's claim.  If the 
benefit sought on appeal remains denied, 
the veteran and the veteran's 
representative should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals


 


